             Case 2:19-cv-04928-PBT Document 20 Filed 08/20/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ERICA HILL,                                          :
                                                         :
                      Plaintiff,                         :
                                                         :            CIVIL ACTION
                v.                                       :
                                                         :            NO. 19-4928
    GREATER PHILADELPHIA HEALTH                          :
    ACTION, INC.,                                        :
                                                         :
                      Defendant.                         :

                                                   ORDER

          AND NOW, this __19th__ day of August 2021, upon consideration of Defendant Greater

Philadelphia Health Action’s Motion for Summary Judgment (ECF 13), Plaintiff’s Response in

Opposition (ECF 15), and Defendant’s Reply (ECF 17), IT IS HEREBY ORDERED AND

DECREED that Defendant’s Motion for Summary Judgment is DENIED. 1




                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ___________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum dated August 19, 2021.
